To the Members of the
House of Representatives
State Capitol
Montgomery, Alabama
Dear Representatives:
In House Resolution 274 you requested our opinion regarding H.B. 744 and a pending amendment thereto. House Bill 744 proposes to expand the boundary lines and corporate limits of the municipality of Foley, which is located in Baldwin County. It sets out a legal description of the changes to be effected. In accordance with Ala. Const.1901, § 106 (amended by amend. No. 341), H.B. 744 was published in a newspaper of general circulation in Baldwin County.1 Subsequently, an amendment decreasing the affected areas was voted out by Local Legislation No. 1 Committee. You have requested our opinion regarding two questions:
1. Would Section 1 of pending H.B. 744 with the said committee amendment adopted constitute a material variance from the advertisement so as to contravene Section 106 of the Constitution of 1901?
2. Would Section 1 of Pending [H.B.] 744 with the said committee amendment adopted contravene Section 61 of the Constitution of 1901?
We answer the first question in the affirmative and, therefore, pretermit discussion of the second.
This court has adhered to the rule that Ala.Const.1901, § 106, is contravened if there is a material change or contradiction in the substance in a proposed act as advertised. Birmingham-Jefferson Civic Center Authority v. Hoadley, 414 So.3d 895 (Ala.1982); Parrish v. Faulk, 293 Ala. 401, 304 So.2d 194 (1974); State ex rel. Wilkinson v. Allen, 219 Ala. 590, 123 So. 36 (1929); First Nat. Bank of Eutaw v. Smith, 217 Ala. 482, 117 So. 38 (1928). We observe that your request for an advisory opinion does not provide sufficient information from which we can ascertain the extent of change that the proposed amendment would effect to H.B. 744. The legal descriptions of the lands affected by H.B. 744 and its proposed amendment Advisory Opinion No. 294 do not allow us to accurately determine the extent of changes mentioned in H.R. 274. Nevertheless, we will assume, because the question has been posed, that the changes in the proposed amendment are material, and, therefore, they would contravene § 106 as amended.
Respectfully submitted,
C. C. Torbert, Jr. Chief Justice
*278James H. Faulkner
Janie L. Shores
T. Eric Embry
Sam A. Beatty
Oscar W. Adams, Jr.
Justices

. We find it unnecessary to set out H.R. 274, and its accompanying H.B. 744, the proposed amendment, and proof of publication of H.B. 744.